CLD-238                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1629
                                       ___________

                                 ELISTON F. GEORGE,
                                               Appellant

                                             v.

            DIRECTOR VIRGIN ISLANDS BUREAU OF CORRECTIONS
                   ____________________________________

                            On Appeal from the District Court
                                   of the Virgin Islands
                             (D.C. Civil No. 3-14-cv-00067)
                       District Judge: Honorable Curtis V. Gomez
                       ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 18, 2017

             Before: SHWARTZ, NYGAARD and FISHER, Circuit Judges

                              (Opinion filed: May 24, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       In 1978, Eliston George was sentenced to life in prison without parole for first



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
degree murder. We affirmed the judgment. Since then, George has repeatedly attempted

to challenge his judgment without success.

       Most recently, George filed a petition for a writ of audita querela in the District

Court of the Virgin Islands. His petition was based on affidavits from two trial witnesses,

who claimed that they had perjured themselves at the direction of the prosecutor.

       Adopting a report and recommendation over George’s objections, the District

Court denied the petition. The District Court concluded that George’s petition “is in

substance a § 2255 motion” which he had “not received authorization to file.” The

District Court further explained that to the extent that the writ of audita querela may “fill

the gaps” of the federal post-conviction scheme, restrictions on George’s ability to file

another proper § 2255 motion did not create a gap to be filled by the writ. George

appeals.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review is de novo. See

United States v. Richter, 510 F.3d 103, 104 (2d Cir. 2007) (per curiam). Upon review,

we will summarily affirm because no substantial question is presented on appeal. See 3d

Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       A motion to vacate sentence under 28 U.S.C. § 2255 is the presumptive means to

collaterally challenge a federal conviction or sentence. See Okereke v. United States, 307
F.3d 117, 120 (3d Cir. 2002). The common law writ of error audita querela is not

available when a challenge is cognizable under § 2255 because such common law writs

survive only to fill the gaps in the current statutory scheme for post-conviction relief. See

Massey v. United States, 581 F.3d 172, 174 (3d Cir. 2009) (per curiam). As the District

                                              2
Court concluded, George essentially presented claims that could be raised in a § 2255

motion. Although any such § 2255 motion would require our authorization, § 2255 is not

an inadequate or ineffective remedy for George just because he appears unable to meet its

stringent gatekeeping requirements. See Massey, 581 F.3d at 174. He cannot

circumvent those requirements by using a common law writ.

      For these reasons, we will affirm the District Court’s judgment.




                                            3